Exhibit OFFICE LEASE KIRKWOOD III by and between EQUASTONE KIRKWOOD, LP, a Delaware limited partnership as Landlord, and INX INC., a Delaware corporation, as Tenant. KIRKWOOD III SUMMARY OF BASIC LEASE INFORMATION The parties hereto agree to the following terms of this Summary of Basic Lease Information (the "Summary").This Summary is hereby incorporated into and made a part of the attached Office Lease (this Summary and the Office Lease to be known collectively as the "Lease") which pertains to the office buildings located at 11757 Katy Freeway, Houston, Texas 77079.Each reference in the Office Lease to any term of this Summary shall have the meaning as set forth in this Summary for such term.In the event of a conflict between the terms of this Summary and the Office Lease, the terms of the Office Lease shall prevail.Any capitalized terms used herein and not otherwise defined herein shall have the meaning as set forth in the Office Lease. TERMS OF LEASE (References are to the Office Lease) DESCRIPTION 1.Date: September 18, 2009. 2.Landlord: EQUASTONE KIRKWOOD, LP, a Delaware limited partnership 3. Address of Landlord (Section30.11): 8910 University Center Lane, Suite 500 San Diego, California92122 Attn:Senior Counsel with a copy to: 8910 University Center Lane, Suite 500 San Diego, California 92122 Attn:Todd Parker 4.Tenant: INX Inc., a Delaware corporation. 5. Address of Tenant (Section30.11): INX Inc. 6401Southwest Freeway Houston, Texas 77074 Attention:Chief Financial Officer (Prior to Lease Commencement Date) and INX Inc. 11757 Katy Freeway, Suite 1150 Houston, Texas 77079 Attention:Chief Financial Officer (After Lease Commencement Date) (ii) 6.Premises (Article1): Approximately 10,478 rentable square feet of space located in Suite 1150 on the eleventh (11th) floor of the Building located and addressed at 11757 Katy Freeway, Houston, Texas, as set forth in Exhibit A attached hereto. 7.Term (Article2). 7.1Lease Term: Five (5) years, calculated in accordance with Section 2.1 below. 7.2 Lease Commencement Date: The later of the date the Premises are Ready for Occupancy or December 1, 2009. 7.3 Option to Extend: One (1), five (5) year Option to Extend. 8.Base Rent (Article3): Lease Months Monthly Installment of Base Rent Annual Rental Rate per Rentable Square Foot 1-3 $7,858.50 $9.00 4-12 $17,026.75 $19.50 13-24 $17,463.33 $20.00 25-36 $17,899.92 $20.50 37-48 $18,336.50 $21.00 49-60 $18,773.08 $21.50 9.Additional Rent (Article4). 9.1Base Year: Calendar year 2010. 9.2Tenant's Share: Approximately 3.74%.Tenant's Share was calculated by multiplying the number of rentable square feet of the Premises by 100 and dividing the product by the total rentable square feet in the Building, which is 280,435(subject to adjustment pursuant to Section 1.3 of the Lease). 10. Prepaid Base Rent (Article 3) $7,858.50 for the first (1st) full month of the Lease Term. 11. Security Deposit (Article22): $3,000.00. (iii) 12. Parking Pass Ratio (Article28): Forty (40) parking passes of which four (4) parking passes shall be designated for reserved parking. 13. Broker (Section30.21): Transwestern (for Landlord) Jones Lang LaSalle Brokerage, Inc. (for Tenant) (iv) TABLE OF CONTENTS Page 1. REAL PROPERTY, BUILDING AND PREMISES 1 2. LEASE TERM 1 3. BASE RENT 3 4. ADDITIONAL RENT 3 5. USE OF PREMISES 8 6. SERVICES AND UTILITIES 9 7. REPAIRS 11 8. ADDITIONS AND ALTERATIONS 11 9. COVENANT AGAINST LIENS 12 10. INDEMNITY AND INSURANCE 13 11. DAMAGE AND DESTRUCTION 15 12. NONWAIVER 16 13. CONDEMNATION 16 14. ASSIGNMENT AND SUBLETTING 16 15. SURRENDER OF PREMISES AND REMOVAL OF TENANT'S PROPERTY 18 16. HOLDING OVER 18 17. ESTOPPEL CERTIFICATES 19 18. SUBORDINATION 19 19. DEFAULTS; REMEDIES 19 20. LANDLORD REMEDIES 20 21. COVENANT OF QUIET ENJOYMENT 22 22. SECURITY DEPOSIT 22 23. INTENTIONALLY OMITTED 22 24. SIGNS 22 (i) Page 25. LATE CHARGES 23 26. LANDLORD'S RIGHT TO CURE DEFAULT 23 27. ENTRY BY LANDLORD 23 28. TENANT PARKING 24 29. HAZARDOUS MATERIALS 24 30. MISCELLANEOUS PROVISIONS 25 31. METHOD OF CALCULATION 29 (ii) Page EXHIBITS EXHIBIT A OUTLINE OF FLOOR PLAN OF PREMISES EXHIBIT B TENANT WORK LETTER EXHIBIT C RULES AND REGULATIONS Abatement Event 10 Abatement Notice 10 Additional Rent 3 Affiliate 17 Affiliated Parties 28 Alterations 11 Approved Working Drawings Exhibit B Architect Exhibit B Audit Notice 7 Base Rent 3 Base Year 4 Base, Shell and Core Exhibit B Blocked Parties 28 Brokers 27 Building Systems 11 Calendar Year 4 Change Order Exhibit B Code Exhibit B Common Areas 1 Construction Drawings Exhibit B Contamination 24 Contractor Exhibit C Control 18 Controllable Operating Costs 6 Cosmetic Alterations 11 Cost Proposal Exhibit B Cost Proposal Delivery Date Exhibit B Cutoff Date 7 Damage Termination Date 15 Damage Termination Notice 15 DTPA 28 Eligibility Period 11 Engineers Exhibit B Estimate 7 Estimate Statement 7 Estimated Excess 7 Excess 3 Executive Order 28 Expense Year 4 Final Space Plan Exhibit B Final Working Drawings Exhibit B (iii) Force Majeure 26 Hazardous Material 24 High Power Equipment 9 Holidays 9 HVAC 9 Improvement Allowance Exhibit B Improvement Allowance Items Exhibit B Improvements Exhibit B Indemnified Claims 13 Insurance Expenses 4 Interest Notice 2 Landlord 1 Landlord Indemnified Parties 13 Landlord Party 23 Landlord Supervision Fee Exhibit B Landlord's Rental Damages 21 Lease 1 Lease Commencement Date 1 Lease Term 1 Lease Year 1 Low Power Equipment 9 Maximum Power Allotment 9 Notices 26 OFAC 28 Operating Expenses 4 Option Notice 2 Option Rent 2 Option Rent Notice 2 Option Term 2 Outside Agreement Date 2 Outside Date 2 Over-Allowance Amount Exhibit B Parent Entity 18 Parking Facilities 1 Partial Cost Proposal Exhibit B Patriot Act Related Laws 28 Permits Exhibit B Permitted Assignee 18 Premises 1 Prime Rate 21 Provider 10 Punch-List Expiration Date Exhibit B Ready for Occupancy Exhibit B Real Property 1 Renovations 27 Rent 3 (iv) Review Period 7 Rules and Regulations 8 Secured Areas 9 Security Deposit 22 Specifications Exhibit B Standard Improvement Package Exhibit B Statement 6 Subject Space 16 Subleasing Costs 17 Substantial Completion Exhibit B Summary 1 Systems and Equipment 6 Tax Expenses 6 Tenant 1 Tenant Delays Exhibit B Tenant Improvements 1 Tenant Parties 13 Tenant's Agents Exhibit B Tenant's Share 6 Time Deadlines Exhibit B Transfer Notice 16 Transfer Premium 17 Transferee 16 Transfers 16 Utility Expenses 6 (v) KIRKWOOD III OFFICE LEASE This Office Lease, which includes the preceding Summary of Basic Lease Information (the "Summary") attached hereto and incorporated herein by this reference (the Office Lease and Summary to be known sometimes collectively hereafter as the "Lease"), dated as of the date set forth in Section1 of the Summary, is made by and between EQUASTONE KIRKWOOD, LP, a Delaware limited partnership ("Landlord"), and INX INC., a Delaware corporation ("Tenant"). 1.REAL PROPERTY, BUILDING AND PREMISES 1.1Real Property, Building and Premises.Upon and subject to the terms, covenants and conditions hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the premises set forth in Section6 of the Summary (the "Premises"), which Premises are located in the "Building," as that term is defined in this Section1.1.The outline of the floor plan of the Premises is set forth in ExhibitA attached hereto.The Premises are a part of the building(s) known as Kirkwood III located and addressed at 11757 Katy Freeway, Houston, Texas 77079 (the "Building").The Building, the parking facilities serving the Building from time to time ("Parking Facilities"), the outside plaza areas, land and other improvements surrounding the Buildingwhich are designated from time to time by Landlord as common areas appurtenant to or servicing the Building, and the land upon which any of the foregoing are situated, are herein sometimes collectively referred to as the "Real Property."Tenant is hereby granted the right to the nonexclusive use of the common corridors and hallways, stairwells, elevators, restrooms and other public or common areas located on the Real Property (specifically excluding any common areas located within any buildings not containing any portion of the Premises) ("Common Areas").Landlord reserves the right to make alterations or additions to or to change the location of elements of the Real Property so long as such alterations or additions do not materially interfere with Tenant's access to the Real Property or Tenant's use thereof. 1.2Condition of the Premises.Except as specifically set forth in this Lease and in the Tenant Work Letter attached hereto as ExhibitB,if applicable, Landlord shall not be obligated to provide or pay for any improvement work or services related to the improvement of the Premises.Tenant also acknowledges that Landlord has made no representation or warranty (express or implied) regarding (i)the condition of the Premises or the Real Property except as specifically set forth in this Lease and the Tenant Work Letter, if applicableor (ii)the suitability or fitness of the Premises or the Real Property for the conduct of Tenant's business.Any existing leasehold improvements in the Premises as of the date of this Lease, together with the Improvements (as defined in the Tenant Work Letter) to be constructed pursuant to the Tenant Work Letter, if any, may be collectively referred to herein as the "Tenant Improvements." 1.3Verification of Rentable Square Feet of Premises and Building.For purposes of this Lease, "rentable square feet" shall mean "rentable area" calculated pursuant to Landlord's standard method of measuring square footage.At Landlord's discretion, the number of rentable square feet of the Premises and the Building shall be subject to verification from time to time by Landlord's space measurement consultant, and such verification shall be made in accordance with the provisions of this Article1.Tenant's architect may consult with Landlord's space measurement consultant regarding verification of the number of rentable square feet of the Premises; however, the determination of Landlord's space measurement consultant shall be conclusive and binding upon the parties; provided, however, that in no event shall any such remeasurement of the Building affect Tenant's monetary obligations under this Lease. 2.LEASE TERM 2.1Initial Term.The terms and provisions of this Lease shall be effective as of the date of this Lease except for the provisions of this Lease relating to the payment of Rent.The term of this Lease (the "Lease Term") shall be for the period of time set forth in Section7.1 of the Summary and shall commence on the date (the "Lease Commencement Date") set forth in Section7.2 of the Summary (subject, however, to the terms of the Tenant Work Letter attached hereto as Exhibit "B", if applicable), and shall terminate upon the expiration of the Lease Term, unless this Lease is sooner terminated as hereinafter provided.For purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve (12) month period during the Lease Term; provided, however, that if the Lease Commencement Date is not the first day of the month, then the first Lease Year shall commence on the Lease Commencement Date and end on the last day of the twelfth month thereafter and the second and each succeeding Lease Year shall commence on the first day of the next calendar month; and further provided that the last Lease Year shall end on the last day of the Lease Term (for example, if the Lease Commencement Date is April15, the first Lease Year will be April15 through April30 of the following year, and each succeeding Lease Year will be May1 through April30). (1) 2.2Delays and Notice of Lease Term Dates.If Landlord is unable to deliver possession of the Premises to Tenant on or before the anticipated Lease Commencement Date as set forth in Section7.2 of the Summary, Landlord shall not be subject to any liability for its failure to do so and such failure shall not affect the validity of this Lease nor the obligations of Tenant hereunder.Notwithstanding anything in the foregoing sentence to the contrary, if the Premises are not Ready for Occupancy (as defined in Exhibit B below) and delivered to Tenant by that date which is seventy-five (75) days after the later of (i)the date the Final Working Drawings are approved by Landlord and Tenant or (ii)the date Landlord obtains the Permits (as defined in Section3.4 of the Tenant Work Letter) ("Outside Date"), for any reason other than a Tenant Delay (as defined in Exhibit B below) and Force Majeure delays (as defined in Section 30.10 below), then Tenant shall receive one (1) day of abatement of the Base Rent for every one (1) day after such Outside Date (as such date may be extended as provided above), that the Premises are not Ready for Occupancy and delivered to Tenant.Within thirty (30) days after the determination of the Lease Commencement Date, Landlord shall deliver to Tenant a written declaration to confirm the Lease Commencement Date, the expiration date and the Base Rent schedule, which declaration Tenant shall execute and return to Landlord within twenty (20) days of receipt thereof.Tenant shall have ten (10) days after receipt of the declaration to give written notice to Landlord objecting to the declaration, failing which Tenant shall be deemed to have agreed the declaration is correct.If Tenant objects to such declaration within such ten (10) day period, Landlord and Tenant shall work together to resolve their differences.After such differences have been resolved, Landlord and Tenant shall execute the corrected declaration. 2.3Option Term.Landlord hereby grants to Tenant, one (1) option to extend the Lease Term for a period of five (5) years ("Option Term"), which option shall be exercisable only by written notice ("Option Notice") delivered by Tenant to Landlord as provided in Section2.3.2 below.Tenant shall not have the rights contained in this Section2.3 if, as of the date of the Option Notice, Tenant is in monetary default or material non-monetary default under this Lease after any applicable notice and cure period, Tenant does not physically occupy the entire Premises, any portion of the Premises is subject to a sublease with a third party other than a Permitted Transferee (as defined below) or this Lease has been assigned to other than a Permitted Assignee (as defined below). 2.3.1Option Rent.The Rent payable by Tenant during the Option Term (the "Option Rent") shall be equal to the fair market rent for the Premises and the parking passes as of the commencement date of the Option Term.The fair market rent shall be the rental rate, including all escalations, at which tenants, as of the commencement of the Option Term, are leasing non-sublease, non-encumbered space comparable in size, location and quality to the Premises for a term of five (5) years, which comparable space is located in other comparable quality office buildings in the Energy-Corridor area of Houston. 2.3.2Exercise of Option.The option contained in this Section2.3 shall be exercised by Tenant, if at all, only in the following manner:(i) Tenant shall deliver written notice ("Interest Notice") to Landlord no sooner than twelve (12) months and no later than nine (9) months prior to the expiration of the then current Lease Term, stating that Tenant is interested in exercising its option; (ii)Landlord, within thirty (30) days after receipt of the Interest Notice, shall deliver written notice (the "Option Rent Notice") to Tenant setting forth Landlord's determination of the Option Rent; and (iii) if Tenant wishes to exercise such option, Tenant shall, within thirty (30) days after Tenant's receipt of the Option Rent Notice, exercise the option by delivering written notice (the"Option Notice") to Landlord and upon, and concurrent with, such exercise, Tenant may, at its option, object to the Option Rent determined by Landlord.If Tenant exercises the option to extend but objects to the Option Rent contained in the Option Rent
